Mr. Justice Fig-ueras,
after making the above statement of facts, delivered the opinion of the court.
The crime prosecuted and punished in this case amounts to a-felony, and therefore the appeal must be based upon a question of law, according to section 345 of the Code of Criminal Procedure.
In the judgment appealed from, no error of law whatsoever has been committed because the Fiscal, in order to accomplish the high purposes of justice, could question the witnesses as he did, and the court, inspired by the same principles, declared that the questions were pertinent, and reached a correct conclusion from the evidence.
Nothing has been alleged to justify the failure to present the document at the time Antonio Fernández was challenged, since it is to be presumed that he had it, inasmuch as it was dated February 28, 1902, a date prior to his registration as a voter, which circumstance, added to the contradictions of the witnesses, taken into account by the court, shows that said document did not exist on the date on which it purports to have been executed.
In view of the legal provisions cited, and of sections 14, 15, 181 and 117' of the Penal Code and others of general application, we adjudge that we should affirm and do affirm the judgment appealed from, rendered by the Dis*525trict Court of Arecibo, February 10, 1903, and tax the costs of the appeal against the appellant Antonio Fernán-dez. It is hereby ordered that the original sentence be-executed; that a memorandum of this opinion be entered in the minute-book, and that a certified copy of said memorandum be forwarded to the Secretary of the District Court of Arecibo.
Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Sulzbacher and MacLeary, concurring.